Exhibit SHARES PURCHASE AGREEMENT This Shares Purchase Agreement (“Agreement”), dated as of 1st October 2008, is by and between ANTIPHON CHALLENGE INC. of the Marshall Islands (“Buyer”), and LOKI SHAREHOLDINGS LIMITED of the Marshall Islands (“Seller”). RECITALS WHEREAS, Seller owns all the 500 shares (“the Shares”) of the issued and outstanding common stock of LOKI OWNING COMPANY LIMITED of the Marshall Islands (“the Owner”), which shareholding represents a 100% interest in the Owner; (the “Shares”); WHEREAS, Buyer is a wholly owned subsidiary of DryShips Inc. (“DRYS”), a company incorporated in The Marshall Islands and the shares of which are traded on the Nasdaq Global Market, WHEREAS, the Owner has purchased Hull 1155 SWS (the “Vessel”), currently under construction at Shanghai Waigaoqiao Shipbuilding Company Limited (the “Builder”) as per S/B Contract dated 30th March 2006 (the “S/B Contract”). WHEREAS, Seller wishes to sell and Buyer wishes to buy, the Shares, on the terms and conditions contained herein; WHEREAS, the parties acknowledge that the prior written consent of certain lenders to Seller may be required for Seller to deliver the Shares to Buyer; WHEREAS, pending delivery of the Shares, Seller wishes to convey to Buyer, and Buyer wishes to assume from Seller, all of the economic benefits and burdens of the Owner. NOW, THEREFORE, in consideration of the premises and the respective representations, warranties, covenants and agreements stated herein, the parties agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in this Agreement have the meanings specified in (a) the preamble, (b) the recitals, (c) this Article I or (d) elsewhere in this Agreement, as the case may be: Governmental Body means any (a) nation, state, country, city, town, village, district, or other jurisdiction of any nature, (b) federal, state, local, municipal, foreign, or other government, (c) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal), (d) multinational governmental organization or body, or (e) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power of any nature. Laws means all statutes, treaties, codes, ordinances, decrees, rules, regulations, municipal bylaws, judicial or arbitral or administrative or ministerial or departmental or regulatory judgments, orders, decisions, rulings or awards, policies, certificates, codes, licenses, permits, approvals, guidelines, voluntary restraints, inspection reports, or any provisions of such laws, including general principles of common law and equity and the requirements of all Governmental Bodies, binding or affecting the Person referred to in the context in which such word is used; and “Law” means any one of them. Lien means, with respect to the Shares and assets owned by the Seller, (whether the same is consensual or nonconsensual or arises by contract, operation of law, legal process or otherwise): (i) any mortgage, lien, security interest, pledge, attachment, levy or other charge or encumbrance of any kind thereupon or in respect thereof; or (ii) any other arrangement under which the same is transferred, sequestered or otherwise identified with the intention of subjecting the same to, or making the same available for, the payment or performance of any liability in priority to the payment of the ordinary, unsecured creditors, and which under applicable law has the foregoing effect, including any adverse claim. Person means any individual, firm, corporation, partnership, limited liability company, joint venture, association, trust, unincorporated organization, government or agency or subdivision thereof or any other entity. ARTICLE II PURCHASE OF SHARES; CLOSINGS Section 2.1Purchase of Shares. Upon the terms and subject to the conditions of this Agreement, and on the basis of the representations and warranties hereinafter set forth, Seller agrees to sell, transfer, convey, assign and deliver to Buyer, and Buyer agrees to acquire and buy from Seller, the Shares, free and clear of all liens immediately upon receipt of the requisite consents of Seller’s lenders. Section 2.2(a) Pending delivery of the Shares, Seller agrees to convey to Buyer, and Buyer agrees to assume from Seller, all of the economic benefits and burdens of the Owner and of ownership of the Vessel. In furtherance of the foregoing, as of 12:01 AM, Athens Time, on the Initial Closing Date (as defined below), Seller shall cause the Owner to hold any funds received from whatever source, on account and to the benefit of Buyer subject to payment of the Owner’s liabilities and obligations; provided, however, that Seller shall not permit the Owner to incur any new obligations or liabilities without the consent of Buyer.
